Citation Nr: 1630845	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In his VA Form 9, the Veteran requested a hearing before the Board.  He failed, without providing cause, to report for such hearing scheduled in June 2016, and his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The findings reported on October 2013 VA examination presents an incomplete and inconsistent disability picture, and the report of the evaluation is inadequate for rating purposes.  Notations in different parts of the report present a varying disability picture; for example, the examiner found the Veteran wandering and unable to find his way out of the building, but for impairment of memory noted he only had difficulty with high learned material and forgetting to complete tasks.  He also diagnosed dementia (and indicated that symptoms and impairment due to that diagnosis could not be distinguished from those due to PTSD.  

Although the October 2013 examiner noted the Veteran's record was reviewed, the October 2013 examination report notes findings inconsistent with what is shown in the Veteran's record.  For example, it was noted that the Veteran's PTSD was rated 30 percent, when in fact the rating was increased to 50 percent more than a year earlier.  And while a June 2011 VA examination report notes a history of suicidal thoughts (without intent) in the past, the October 2013 report notes that he did not have a history of suicidal thoughts.  Accordingly, a contemporaneous examination to obtain a more complete disability picture presented by the Veteran's PTSD is necessary.  
Furthermore, any outstanding (updated) records of psychiatric treatment the Veteran has received must be secured (as they are pertinent evidence that is outstanding).  Notably, records of any VA treatment the Veteran may have received are constructively of record.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record the complete clinical records of all VA psychiatric evaluations and treatment the Veteran has received since October 2013.  He should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received for disability not associated with the record.  The AOJ should secure for the record complete clinical records of all such evaluations/treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter, the AOJ should arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD. The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should:

a. Identify each symptom of PTSD found, noting its frequency and severity.  The examiner must note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and also note any symptoms of similar gravity found that are not listed).  

b. Identify any other co-existing (and nonservice-connected) psychiatric disability and note whether symptoms of such non-service connected disability can be differentiated from PTSD.

c. Based on review of the record and interview and examination of the Veteran, offer an opinion regarding the impact of the Veteran's service-connected PTSD on his ability to engage in substantially gainful employment consistent with his education and experience.  

The examiner must include rationale with all opinions.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

